IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PHOEBE SERVICES, INC.,                      :   No. 510 MAL 2021
                                            :
                   Respondent               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
CITY OF ALLENTOWN AND CITY OF               :
ALLENTOWN TAX APPEAL BOARD,                 :
                                            :
                   Petitioners              :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of February, 2022, the Petition for Allowance of Appeal

is DENIED.